McCARTY, C. J.
On December 23, 1903, relator commenced an action in the justice’s court of Murray City, Salt Lake County, Utah, against John Wood, to recover tbe sum of $33.20 with interest thereon from July. 15, 1901. Summons was issued the same day the action was commenced, but was not served until January 19, 1907 — more than three years after it was issued. On January 26, 1907, the defendant in that action filed his affidavit for a change of venue. The affidavit recited that at the time of the commencement of said action defendant was not a resident of the precinct in which the action was brought, but that he resided and still resides at Lehi City, Utah County, Utah; that he did not contract to perform the obligation in the precinct where the action was commenced; that the particular place, if any, in which he contracted to perform the obligation was Pocatello, Idaho. On February 11, 1907, the justice of the peace made and entered on his docket the following order: “Upon reading affidavit of defendant, and it appearing to me therefrom to be a proper case for change of venue, it is hereby ordered that this cause be transferred to' Lehi City, Utah, upon payment of all costs and transcript charges herein.?’ Costs were neither paid nor tendered. On March 12, 1907, the justice of the peace made an order vacating the order of transfer because of the non-payment of costs, and entered the default of defendant and rendered judgment against him and in favor of plaintiff. Thereafter, and within the time allowed by law, respondent appealed to the' district court from the judgment entered in the justice’s court. After the case was docketed in the district court, respondent moved said court to dismiss the action on the ground that the said justice’s court was ousted of jurisdiction by the filing of the affidavit *71for change >of venue. The court sustained, the motion and dismissed the action. Appellant made a motion to reinstate the case, which motion the court denied. Thereupon appellant applied to this court for a writ of mandate to compel the district court to reinstate said couse and proceed to try the same on its merits.
It is urged on behalf of relator that, respondent Wood having failed to pay the costs that had accrued in the action, the justice was warranted in setting aside the order theretofore entered transferring the cause to another precinct, and in proceeding to try the case on its merits. It is also contended that the affidavit filed by respondent Wood did not deprive the justice of jurisdiction of the subject-matter of the action, and that, therefore, even if it be conceded that the action of the justice in setting aside the order transferring the cause to another precinct were erroneous,- it was mere error only, and it did not render the judgment void. Section 3668, Eev. St. 1898, so far as material here, provides : _
“Actions in justices’ courts must be commenced., and, subject to tbe right to change the place of trial as in this chapter provided, must be tried: . . .
(8) When a person has contracted to perform an obligation at a particular place and resides in another county, precinct, or city — in the precinct or city in which such obligation is performed, or in which he resides.
(9) When the parties voluntarily appear and plead without summons — in any precinct or city in the state.”
Section 3669 provides that the court must at any time before trial, on motion, change the place of trial in the following cases — specifying five different grounds upon which a change of venue may be allowed. Section 3612 provides that the party applying for a change of venue upon one or more of the five grounds mentioned in section 3669 must pay the costs that have accrued in the action up to the time the order of transfer of the case is made. By an examination of sec-' tion 3669, Eev. St. 1898, it will be seen that no provision is made therein for the transfer of an action which has been *72commenced in tbe wrong county, precinct, or city, to a justice of tbe peace of tbe precinct where tbe defendant resides, or where tbe obligation sued on was to be performed. In 1905 tbe legislature amended this section (3669) by adding thereto another subdivision. Tbe amendment, so far as material here, is as follows:
“6. When none of the parties defendant resided in the precinct in which said action is brought at the time it was commenced, and when any party defendant makes and files an afiidavit to the effect that at the time of _the bringing pf the action none of the parties defendant were residents in the precinct wherein said action is brought and that the party making the affidavit did not contract to perform the obligation in said precinct and setting forth the place of his residence at the ■ time of the bringing of the action and the particular place, if any, where he contracted to perform the obligation. Said affidavit shall be conclusive upon the parties to the action and upon the justice as to the particular place, if any, where the defendant contracted to perform the obligation, and also as to the residence of the defendants at the time of the bringing of the action. . . . Where the affidavits filed under this provision show that at the time of the bringing of said action all the defendants resided elsewhere than within the precinct wherein said action was brought, the court must change the place of trial without motion being made therefor, and his jurisdiction over said action shall cease, upon the filing of such affidavit, for all purposes, except that his jurisdiction shall continue for the sole purpose of transferring such case to the justice of the peace to whom such action is transferred.” Section 1, c. 92, p. 108, Sess. Laws 1905.
It will thus be seen that section 3669, as amended, provides that the court must “motion” change the place of trial when one or more of the first five grounds therein mentioned are,shown to exist, and must “on payment by the party applying of all costs that have accrued” transmit all papers, etc., to the justice’s court to which the case is transferred, while subdivision six (the amendment) of said section provides that upon the filing of an affidavit by the defendant as therein provided the court “must change the place of trial without motion being made thereforthat is, the defendant, without applying for a change of venue, may, by filing the affidavit mentioned, arrest the proceedings of the justice of *73the peace. In other words, the filing of the affidavit ousts the justice of the peace of all jurisdiction “except that bis jurisdiction shall continue for the sole purpose of transferring such case” to some other justice’s court. In fact we think it is plain that the statute does not contemplate that when the defendant files an affidavit as provided in the amendment, be shall be considered as applying for a change of venue, because it is expressly provided that 1 in such case “the court must change the place of trial without motion being made therefor.” The recital in tbe affidavit in this case “that be (defendant) desires this action transferred from the justices of the peace McOmie and Durrand” can have no hearing whatever on the question involved. The most that can be claimed for it is that the defendant desired the justice to do that which it was his plain duty under the statute to do. It necessarily follows, from what we have said, that the filing of the affidavit in question deprived the justice of the peace of all jurisdiction to further proceed in the case. The only thing that the justice was authorzed to do in the premises after the filing of the affidavit was to transfer the cause to some other justice’s court. And be was not warranted in making the change conditional upon the payment of accrued costs by respondent Wood. While the justice might have declined to transmit the papers until the costs were paid, as stated, be bad no authority to make the change conditional upon the payment of costs.
A number of cases involving practically this same principle have been before the Supreme Court of California. The statutes of that state provide that .“no action heretofore or hereafter commenced shall be further prosecuted, and no further proceedings shall be bad therein, and all actions heretofore or hereafter commenced shall be dismissed by the court in which the same shall have been commenced on its own motion or on motion of any party interested therein, . . . unless summons shall have been issued within one year, and all such actions shall be in like manner dismissed unless summons shall be served and return thereon made within three years after the commencement of said action.”' *74(3 Kerr’s Cal. Code Civ. Proc., see. 581a.) In the case of Modoc L. & L. Co. v. Superior Court, 128 Cal. 255, 60 Pac. 848, the complaint was filed September 5, 1896, and summons was issued September 4, 1891, and served on defendant August 5, 1899, and returned September 16, 1899, three years and eleven days after the action was commenced. Defendant moved the court to dismiss the action on the ground that more than three years bad elapsed since the commencement of the action and the summons bad not been served and return thereon made. The court denied the motion, and proceeded to try the case and to render judgment thereon. Thereupon defendant applied to the Supreme Court for a writ of prohibition. In the course of the opinion the court says:
“The court is deprived of jurisdiction to take any other action than to dismiss the cause, whether one day or many days elapse before its attention is called to the subject. The declaration that ‘no further proceedings shall be had therein’ is a statutory prohibition against any further proceedings; and, if the court should assume to act in disregard of this prohibition of the statute, it would be acting without any jurisdiction.”
Likewise, in the case of Swortfiguer v. White, 141 Cal. 576, 75 Pac. 172, there was no service and return made of the summons within three years after the case was commenced, and, on motion of the defendant, the action was dismissed. In an opinion affirming the judgment of dismissal the Supreme Court says:
“There having been no service and return made of the summons within three years from the commencement of the action, or appearance within that time by any of the defendants, that action was practically put an end to, and it was the imperative duty of the court to have dismissed it at the expiration of three years from its commencement. . . . The order and judgment entered March 23, 1900, dismissing the action from which this appeal is taken, was in accordance with the imperative command of the law.”
In each of the following cases the same question was presented, either on appeal or by application for writ of prohibition, and the same ultimate conclusion arrived at by the *75court as was announced in each of the cases just cited, namely, that the superior court was deprived of jurisdiction for all purposes except to dismiss the case: Vrooman v. Li Po Tai, 113 Cal. 302, 45 Pac. 470; White v. Superior Court, 126 Cal. 245, 58 Pac. 450 ; Siskiyou Co. Bank v. Hoyt, 132 Cal. 81, 64 Pac. 118 Sharpstein v. Eells, 132 Cal. 507, 64 Pac. 1080; Grant v. McArthur, 137 Cal. 270, 70 Pac. 88. And, furthermore, the authorities hold that when a justice’s court has once been divested of jurisdiction, it cannot be restored. (24 Cyc. 489; Kelley v. Taylor, 17 Pick. [Mass.] 218; Brown v. Kellogg, 17 Wis. 490; Telephone Co. v. Boylan, 86 Iowa 90, 52 N. W. 1122.)
Therefore tbe action of tbe justice in setting aside tbe order granting a change of venue, and then proceeding to try tbe case, was something more than mere error. It was an unauthorized attempt on bis part to regain control over an action of which be bad been completely divested of all jurisdiction, except to transmit tbe files and papers to tbe justice’s court to which tbe change of venue bad in effect been granted. Hence it necessarily follows that tbe justice of tbe peace, in proceeding to try tbe case, acted without 2 jurisdiction, and tbe judgment entered by him was absolutely null and void. Tbe justice’s court, having been completely ousted of all jurisdiction over this particular case, except for tbe purpose hereinbefore mentioned, tbe district court could not acquire jurisdiction by appeal. It therefore very properly dismissed tbe action for want of jurisdiction.
Tbe writ applied for is therefore denied. Costs to respondents.